On Motion for Rehearing.
MORROW, J.
The state on motion seeks to set aside a reversal on the ground that no duplicate copy of the statement of facts was filed in the court below.
[3] A statement of facts, with an agreement to its correctness signed by attorneys for the state and appellant, and bearing the approval and signature of the district judge, was filed in due time in the court below and in this court. It is in full compliance with article 2008 (R. S.) authorizing parties to agree to a written statement of facts which, when approved by tbe trial judge and filed in tbe requisite time, becomes a statement of facts. The statute relating to the preparation of statements of facts by tbe court stenographer in express terms declares that it is not to annul the privilege accorded by article 2068 to prepare an agreed statement of facts, as above indicated by statute (article 2072), Railway v. Prazak (Civ. App.) 170 S. W. 859; McLane v. Haydon (Civ. App.) 178 S. W. 1197; Tyler v. Sowders (Civ. App.) 172 S. W. 205.
The motion for rehearing is overruled;